Exhibit 10.4

THIRD AMENDMENT

TO THE SECOND AMENDED AND RESTATED

SYSCO CORPORATION

BOARD OF DIRECTORS DEFERRED COMPENSATION PLAN

THIS THIRD AMENDMENT TO THE SECOND AMENDED AND RESTATED SYSCO CORPORATION BOARD
OF DIRECTORS DEFERRED COMPENSATION PLAN (this “Amendment”).

WHEREAS, the Second Amended and Restated Sysco Corporation Board of Directors
Deferred Compensation Plan, effective as of April 1, 2002, as amended by that
certain First Amendment thereto, dated July 12, 2002, and that certain Second
Amendment thereto, dated December 29, 2005 (the “Plan”), was adopted to allow
non-employee members of the Board of Directors (the “Board”) of Sysco
Corporation (the “Corporation”) to defer the receipt of some or all of their
directors fees;

WHEREAS, Section 8.1 of the Plan authorizes the members of the Board who are not
eligible to participate in the Plan (the “Employee Directors”) to amend the Plan
at any time by an instrument in writing;

WHEREAS, on the recommendation of the Corporate Governance and Nominating
Committee (the “Committee”), Mr. DeLaney, the sole Employee Director, has
determined to amend the Plan to (i) correct certain language in the Plan and
(ii) make certain changes relating to the Corporation’s right to recover assets
from the trust established to fund the Corporation’s obligations under the Plan

WHEREAS, Mr. DeLaney has been advised by counsel that this Amendment does not
constitute a “material modification” under Section 8.4 of the Plan.

NOW, THEREFORE, the Corporation hereby amends the Plan, effective as of
February 17, 2012, as follows:

 

  1. Section 1.22 of the Plan is hereby deleted in its entirety and replaced
with the following:

 

  “1.22 Trust. “Trust” means the trust established pursuant to the Trust
Agreement.”

 

  2. Section 1.23 of the Plan is hereby amended by renumbering such Section as
Section 1.25.

 

  3. Article I of the Plan is hereby amended by addition of the following
definitions:

“1.23 Trust Agreement. “Trust Agreement” means the Third Amended and Restated
Grantor Trust under the Sysco Corporation Supplemental Executive Retirement
Plan, as may be further amended and/or restated from time to time.

1.24 Trustee. “Trustee” means the trustee as defined in the Trust Agreement.”

 

  4. Section 4.4(a) of the Plan is hereby deleted in its entirety and replaced
with the following:

“(a) Crediting of Interest Prior to Commencement of Distribution. In the event a
Participant or a Participant’s Beneficiaries are entitled to receive a
distribution pursuant to Section 6.2 or 6.3, the Participant’s Account, as
adjusted pursuant to Section 4.3(e), shall be credited with interest for



--------------------------------------------------------------------------------

the period beginning on the day following the day in which the event giving rise
to the distribution occurs and ending on the last day of the month in which
distribution payments commence. The interest rate shall be the interest rate
determined in paragraph (c) below.”

 

  5. Article IX of the Plan is hereby deleted in its entirety and replaced with
the following:

“9.1 Payments Under This Plan are the Obligation of the Company. Sysco shall pay
the benefits due the Participants under this Plan; however, should it fail to do
so when a benefit is due, then the benefit shall be paid by the Trust. In any
event, if the Trust fails to pay for any reason, Sysco shall remain liable for
the payment of all benefits provided by this Plan.

9.2 Plan May Be Funded Through the Trust. It is specifically recognized by both
Sysco and the Participants that Sysco may, but is not required to, contribute
any amount it finds desirable to a Trust established to accumulate assets to
fund the obligations of Sysco under this Plan. However, under all circumstances,
the Participants shall have no rights to any of the assets held in Trust; and,
likewise, under all circumstances, the rights of the Participants to the assets
held in the Trust shall be no greater than the rights expressed in this Plan and
the Trust Agreement. Nothing contained in the Trust Agreement shall constitute a
guarantee by Sysco that assets of Sysco transferred to the Trust shall be
sufficient to pay any benefits under this Plan or would place the Participant in
a secured position ahead of general creditors should Sysco become insolvent or
bankrupt. The Trust Agreement must specify that Participants in this Plan are
only unsecured general creditors of Sysco in relation to their benefits under
this Plan.

9.3 Reversion of Excess Assets. Sysco may at any time request the record keeper
for the Plan to determine the present Account balance, taking into account
credits and debits arising from the deemed Investment earnings and losses in
accordance with Section 4.3, as of the month end coincident with or next
following the request, of all Participants and Beneficiaries of deceased
Participants for which Sysco is or will be obligated to make payments under this
Plan. For periods prior to a Change of Control, if the fair market value of the
assets held in the Trust, as determined by the Trustee as of that same date,
exceeds the total of the Account balances of all Participants and Beneficiaries
under this Plan, Sysco may direct the Trustee to return to Sysco the assets
which are in excess of the Account balances under this Plan. For periods
following a Change of Control, if the fair market value of the assets held in
the Trust, as determined by the Trustee as of that same date, exceeds the total
of the Account balances of all Participants and Beneficiaries by ten percent
(10%), Sysco may direct the Trustee to return to it all of the excess funds.
However, if there has been a Change of Control, for the purpose of determining
if there are excess funds, all contributions made prior to the Change of Control
shall be subtracted from the fair market value of the assets held in the Trust
as of the determination date but before the determination is made.

9.4 Participants Must Rely Only on General Credit of the Company. The Company
and the Participants recognize that this Plan is only a general corporate
commitment, and that each Participant is merely an unsecured general creditor of
the Company with respect to any of the Company’s obligations under this Plan.”

 

  6. Except as specifically amended hereby, the Plan shall remain in full force
and effect as prior to this Amendment.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Corporation has caused this Amendment to be executed as
of this 17th day of February, 2012, effective as set forth herein.

 

SYSCO CORPORATION By:   /s/ Russell T. Libby Name:   Russell T. Libby Title:  

Senior Vice President, General Counsel and

    Corporate Secretary

 

ATTEST: By:   /s/ Thomas P. Kurz Name:   Thomas P. Kurz Title:  

Vice President, Deputy General

Counsel and Assistant Secretary